Bigelow, J.,
Defendant was found guilty of assignation at a trial without jury before Bigelow, J. The testimony of the prosecuting police officer was as follows, as stipulated by counsel:
“On January 12,1965, at approximately 1:30 A. M. I was in the Bluebird at 38 Northampton Street, Wilkes-Barre, Pennsylvania, when I was solicited by a girl by the name of Leona, being the defendant, to have sexual relations for a fee of $10.00, plus $3.00 fee for a room. I replied that the price was too high”.
Defendant filed motions for a new trial and in arrest of judgment, but abandoned the motion for new trial before the court en banc, and argued only the motion in arrest of judgment, assigning as the reason in support thereof the following:
“1. The evidence elicited at the trial of the above captioned case was insufficient to sustain the verdict of the judge as the evidence did not make out the crime of assignation and defendant prays that she be discharged forthwith and the case be dismissed”.
Section 512 of The Penal Code, June 24, 1939, P. L. 872,18 PS §4512, provides, inter alia:
“. . . or whoever commits prostitution or assignation ... is guilty of a misdemeanor . . .”
Section 103 of The Penal Code, supra, 18 PS §4103, defines “assignation” as follows:
“ ‘Assignation,’ the making of an appointment or engagement for prostitution, or any act in the furtherance of such appointment or engagement”.
Defendant contends that, as no appointment or engagement was made between the State trooper and defendant, there could be no “act in furtherance of such appointment or engagement” and, therefore, defendant is not guilty of assignation. Defendant was not indicted for prostitution, “the offering or using of the body for sexual intercourse for hire”: The Penal Code, supra, section 103, 18 PS §4103. The sole question is *460whether the offer of defendant is an “act in furtherance of such appointment or engagement”. The phrase “furtherance” is not a technical word of obscure meaning, but means “an act of preferment: advancement, promotion”: People v. Trilck, 374 Mich. 118, 132 N. W. 2d 134. It is “A word of well defined and generally accepted meaning, as the act of furthering or helping forward, advancement, progress, or promotion”: 37 C. J. S. 1417. In the present case, defendant’s offer advanced and promoted, and thus was “in furtherance of” the making of an appointment. The police officer’s reply, rejecting the offer, was repugnant to and in derogation of the offer.
One other matter requires consideration. The statutory definition of “assignation” is in the disjunctive. The making of an appointment or any act in furtherance of such appointment are the prohibited acts. If defendant were correct in her assertion that an appointment must be made before any act in furtherance of such appointment could be charged, the second phrase would be meaningless and redundant. In the construction of a statute “ . . every word, sentence or provision therein is intended for some purpose, and accordingly must be given effect’ ”: Commonwealth v. McHugh, 406 Pa. 566, 569. We, therefore, hold that the offense of assignation does not require that an appointment be agreed to, if an act in furtherance thereof is proved, as in this case.
For these reasons, defendant’s motion in arrest of judgment will be denied.
Order
Now, March 23, 1966, defendant’s motion in arrest of judgment is denied. Defendant is ordered to comply with the sentences of September 13, 1965, and is credited with the period of parole from September 13,1965, to December 29, 1965, the date on which defendant’s motions were filed nunc pro tunc.